Exhibit 10.36

 

COMPENSATION POLICY FOR DIRECTORS OF ORCHID BIOSCIENCES, INC.

 

EFFECTIVE JANUARY 1, 2004

 

Compensation Policy

 

Board of Directors:

      

Annual retainer-chairman

   $ 15,000

Annual retainer-director

   $ 12,500

Meeting attendance fee

   $ 3,000

Telephonic meetings will be paid at the prorated level of $500 per hour.

      

Audit Committee:

      

Annual retainer-chairperson

   $ 5,000

Annual retainer-committee members

   $ 1,500

Meeting attendance fee:

   $ 1,000

Meeting attendance fee (in person for meetings held on days separate from full
Board meeting)

   $ 3,000

Telephonic meetings will be paid at the prorated level of $500 per hour.

      

Compensation Committee

      

No annual retainer to be paid to compensation committee chairperson or members.

      

Meeting attendance fee

   $ 1,000

Meeting attendance fee (in person meetings held on days separate from full Board
meeting)

   $ 3,000

Telephonic meetings will be paid at the prorated level of $500 per hour.

      

 

Board members and committee members receive stock option grants both upon
joining the Board and on an annual basis in line with recommendations by the
Compensation Committee, which grants are non-qualified stock options under our
2000 Employee, Director and Consultant Stock Incentive Plan, which grants
typically vest in monthly increments over 4 years.